Citation Nr: 0736663	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-39 950	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from December 1941 to September 1943 and from 
July 1945 to February 1946, and was  a prisoner of war (POW) 
of the Japanese from May 10, 1942 to September 14, 1943.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Manila 
RO.  The appellant requested a hearing before the Board in 
her December 2005 VA Form 9, substantive appeal, but withdrew 
this request in a letter received in March 2007, in which she 
indicated she did not wish to appear at a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Recently, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice for dependency and indemnity 
compensation (DIC) claims must also include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected claim; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  

A June 2005 letter advised the appellant of VA's duties to 
notify and assist in the development of the claim prior to 
the initial adjudication of her claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  It explained the 
evidence necessary to substantiate her claim, the evidence VA 
was responsible for providing, the evidence she was 
responsible for providing, and advised her to submit any 
evidence or provide any information she had regarding her 
claim.  Additionally, it instructed the appellant to submit 
"medical evidence showing that the veteran's service 
connected conditions caused or contributed to the veteran's 
death."  Such a statement does not, however, comport with 
the requirements under Hupp (which, notably, was decided 
after the RO had completed its actions in the present case); 
notably, the previously service-connected condition, if any, 
must be identified, and an explanation about the evidence and 
information required to substantiate a DIC claim based on 
that condition must follow.  

In addition, a VA examination in 1984 determined that the 
veteran had arteriosclerotic heart disease (ASHD).  Under 
38 C.F.R. § 3.309(c), ASHD is a disease which may be service 
connected on a presumptive basis if diagnosed in a veteran 
who is a former POW.  Consequently, a medical opinion as to 
whether the veteran's ASHD contributed to cause his death is 
necessary.

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), holding that VCAA notice requirements apply to all 
five elements of a service connection claim, including the 
effective date of an award.  In the present appeal, the 
appellant was not notified of the criteria for establishing 
an effective date of an award.  Hence, this notice deficiency 
should also be corrected on remand.


Accordingly, the case is REMANDED for the following:

1.  The RO must send the appellant a 
letter providing her the notice required 
under Hupp v. Nicholson, 21 Vet. App. 342 
(2007), specifically identifying the 
condition for which the veteran was 
service-connected at the time of his death 
and providing an explanation of the 
evidence and information required to 
substantiate a DIC claim based on that 
previously service-connected condition.  
An explanation of the evidence and 
information required to substantiate a DIC 
claim based on any conditions not yet 
service-connected should also be provided.  
The RO must also provide notice regarding 
the effective date of any award as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  The appellant should have 
opportunity to respond.

2. . The RO then forward the veteran's 
claims file and a copy of 38 C.F.R. 
§ 3.312(c) to an appropriate VA physician 
for review and a medical advisory opinion 
as to whether or not the veteran's ASHD, 
at least as likely as not (i.e., a 50 
percent or better probability), 
contributed to cause the veteran's death.  
The consulting physician must explain the 
rationale for the opinion offered.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
appellant the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

